Citation Nr: 0008922	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  95-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a higher rating for arthritis of the 
thoracic spine, currently rated as noncompensable.  

3.  Entitlement to a higher rating for arthritis of the 
lumbar spine, currently rated as 10 percent disabling.  

4.  Entitlement to a higher rating for sinusitis, currently 
rated as 10 percent disabling.  





INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in September 1997, 
when final decisions were made on other issues.  The case was 
remanded for medical records and examination of the veteran.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

In July 1999, the RO granted service connection for bilateral 
carpal tunnel syndrome and assigned a noncompensable (zero 
percent) rating.  A notice of disagreement with the rating is 
not of record.  Consequently, the current record does not 
reflect any matter related to carpal tunnel syndrome for the 
Board to resolve.  

In July 1999, the veteran canceled her representation by 
AMVETS.  She has not indicated that she wants another 
representative.  She has made a presentation on her own 
behalf.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Persistent tinnitus began during the veteran's active 
service due to acoustic trauma  

3.  Arthritis of the thoracic spine is manifested by 
arthritic changes, loss of disc space height and loss of 
motion in the thoracic spine.  

4.  Arthritis of the lumbar spine with degenerative disc 
disease at multiple levels is manifested by slight limitation 
of lumbar motion and a moderate intervertebral disc syndrome 
with recurring attacks.  

5.  The service-connected sinusitis is manifested by more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  


CONCLUSIONS OF LAW

1.  Persistent tinnitus due to acoustic trauma was incurred 
in active service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The criteria for a 10 percent rating for arthritis of the 
thoracic spine, with degenerative disc disease at multiple 
levels, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including § 4.7 and Code 5003, 5291 (1999).  

3.  The criteria for a 20 percent rating for arthritis of the 
lumbar spine, with degenerative disc disease at multiple 
levels, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including § 4.7 and Code 5293 (1999).  

4.  The criteria for a 30 percent rating for sinusitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Code 6513 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

When this claim was initially reviewed, it was "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran had presented a claim which is 
plausible.  She reported acoustic trauma in service and a 
continuity of symptoms.  The medical reports were not clear 
but could have been interpreted as reflecting current 
disability.  

In September 1997, the Board pointed out that the April 1996 
VA general examination resulted in a diagnosis of status 
tinnitus based on the veteran's complaints, without any 
specific findings.  The audiologic examination noted reports 
of tinnitus and concluded that there was no significant 
history of tinnitus.  Those conclusions were not sufficiently 
clear.  The matter was remanded for an examination with the 
examiner providing an opinion as to whether the veteran had 
tinnitus, whether it was persistent and whether it was due to 
acoustic trauma.   

The requested examination has been completed.  All relevant 
facts have been properly developed.  VA has completed its 
duty to assist the veteran in the development of this claim.  
See 38 U.S.C.A. § 5107(a).  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The report of the April 1998 VA ear examination shows that 
the veteran gave a history of tinnitus in both ears for 25 
years.  It was described as continuous, present 24 hours a 
day.  She told of being exposed to various noises in service.  
The examiner made his own findings and reviewed a recent 
audiogram.  The diagnosis was mild to moderate high frequency 
sensorineural hearing loss.  The doctor noted that tinnitus 
was sometimes unrelated to audiogram findings; however, in 
this case, there was a high frequency sensorineural hearing 
loss which could indicate noise trauma in the past.  The 
examiner expressed the opinion that the veteran had tinnitus 
which was at least partially associated with noise trauma 
during her service time.  

The April 1998 examiner pointed out that there is no 
objective test to verify the presence or absence of tinnitus.  
However, the objective hearing loss findings are consistent 
with damage due to noise.  When this objective finding is 
coupled with the veteran's credible reports of tinnitus 
beginning and continuing during service, there is a 
reasonable doubt that persistent tinnitus due to acoustic 
trauma was incurred in service.  Reasonable doubt will be 
resolved in the veteran's favor and service connection for 
persistent tinnitus due to acoustic trauma will be granted.  
38 U.S.C.A. § 5107(b) (West 1991).  

Ratings

The veteran has presented well grounded claims for higher 
disability evaluations for her service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of her claims.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps, at 344.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Arthritis of the Thoracic Spine

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (1999).  

A limitation of dorsal spine motion will be noncompensable 
where slight and a 10 percent rating will be assigned for a 
moderate or severe limitation of dorsal spine motion.  
38 C.F.R. Part 4, Code 5291 (1999).  

The report of the June 1999 VA examination verified that the 
veteran has extensive arthritic changes in the thoracic 
spine.  The June 1999 VA examination also showed a limitation 
of back motion.  The Board notes that the report did not 
clearly distinguish a loss of thoracic spine motion from a 
loss of lumbar spine motion.  However, with arthritic changes 
at T7, T8, T9, and T10, as well as loss of thoracic disc 
space height, it would be unreasonable to conclude that the 
reported limitation of back motion did not include at least 
some restriction in the thoracic area.  VA resolves 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 1999).  Therefore, the Board finds that there 
are arthritic changes and loss of motion in the thoracic 
spine which meet the criteria for a 10 percent rating under 
Code 5003.  

A higher rating would require fracture of a vertebra (Code 
5285) or bony fixation (ankylosis) involving the thoracic 
spine (Codes 5286, 5288) and there is no evidence of either 
of those bone changes in this case.  

Arthritis of the Lumbar Spine

As noted above, the current 10 percent rating is appropriate 
under Code 5003 if there is arthritis and a limitation of 
motion.  For higher ratings, we must look to the rating 
criteria for the spine, Codes 5285 through 5295.  38 C.F.R. 
Part 4, § 4.71a (1999).  

There is no evidence of  fracture of a vertebra (Code 5285) 
or bony fixation (ankylosis) involving the lumbar spine 
(Codes 5286, 5289)  

A limitation of lumbar spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5292 (1999).  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1999).  

A sacro-iliac injury and weakness or lumbosacral strain will 
be rated as noncompensable where there are slight subjective 
symptoms only.  A 10 percent rating will be assigned where 
there is characteristic pain on motion.  A 20 percent rating 
is assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
under these codes, is 40 percent which requires a severe 
disability with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. Part 4, Code 5294, 5295 (1999).  

The report of the June 1999 VA examination shows the veteran 
complained of low back pain with radiation down the left 
lower extremity.  The examiner's discussion shows that he 
considered pain, instability, incoordination and the other 
pertinent factors in measuring the veteran's range of lumbar 
motion.  38 C.F.R. §§ 4.40, 4.45 (1999).  She was able to 
bend 70 degrees, extend 20 degrees, rotate 20 degrees and 
bend 20 degrees.  Those findings are consistent with a slight 
limitation of motion for which the current 10 percent rating 
is appropriate.  These limitations do not approximate the 
restriction associated with a moderate limitation of motion 
required for the next higher rating, 20 percent.  38 C.F.R. 
§ 4.7 (1999).  

The Board has considered the possibility of assigning a 
higher rating under 38 C.F.R. Part 4, Code 5294 (sacro-iliac 
injury and weakness) or Code 5295 (lumbosacral strain).  The 
current 10 percent rating is appropriate for the pain 
described by the veteran and examiner.  The next higher 
rating, 20 percent, requires muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The evidence here, particularly the June 
1999 VA examination, does not show spasm or the required 
impairment of motion.  Similarly, there is no evidence of the 
loss of motion or abnormal mobility required for a 40 percent 
rating under these criteria.  

The examiner diagnosed thoracic and lumbar spine arthritis 
with degenerative disk disease at multiple levels.  Under 
this diagnosis, the Board has considered the criteria of Code 
5293.  On the June 1999 examination, the veteran reported 
exacerbation of her back symptoms two times a month.  The 
pain was described as a severe shooting pain down the left 
lower extremity from the buttocks to the knee.  The doctor 
found 5/5 muscle strength, good pulses, and sensation grossly 
intact.  There was tenderness over the lumbar spine area.  
Straight leg raising was negative bilaterally.  The X-rays 
verified narrowing of the L4-L5 and L5 -S1 disc spaces with 
mild degenerative changes.  The VA doctor diagnosed disc 
disease and restated that the veteran had flare-ups about two 
times per month.  He apparently found her report of flare-ups 
credible and consistent with his findings.  Code 5293 
provides a 20 percent rating for a moderate disc syndrome 
with recurring attacks.  Since the veteran has reported 
recurring attacks and the doctor has endorsed her report, the 
Board resolves reasonable doubt in favor of rating the 
disability at 20 percent.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  The evidence does not approximate 
the frequency or severity of attacks associated with the next 
higher evaluation, 40 percent.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.7, Code 5293 (1999).  

Sinusitis

As of October 7, 1996, sinusitis will be rated as 50 percent 
disabling following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent rating requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent rating will be assigned for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable rating will be 
assigned where the sinusitis is detected by X-ray only.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. Part 4, 
Code 6513, effective October 7, 1996 (61 Fed. Reg. 46720-
46731, Sep. 5, 1996).  

Prior to October 7, 1996, a 50 percent rating for sinusitis 
was assigned for a postoperative status, following radical 
operation with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating required frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was assigned for moderate sinusitis with discharge or 
crusting or scabbing, infrequent headaches.  A noncompensable 
rating was assigned where there were X-ray manifestations 
only, symptoms mild or occasional.  38 C.F.R. Part 4, Code 
6513 (1997).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

The report of the June 1999 VA examination of the veteran's 
sinuses shows that she reported that she sometimes had 
interference with breathing through her nose.  There was no 
purulent discharge.  She found Sudafed helped and did not use 
prescription medicine.  She reported stuffiness, sneezing and 
occasional headaches.  She reportedly experienced symptoms 3 
times a day.  Physical examination disclosed a 50 percent 
obstruction of each nostril.  There was no tenderness, 
purulent discharge or crusting.  Sinus X-rays were negative.  
The diagnosis was chronic rhinitis, sinusitis.  

Looking first to the old criteria, we see that the veteran 
has described at most a moderate sinusitis with discharge and 
infrequent headaches.  The evidence does not show the 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence, required for the next higher rating under the old 
criteria.  There is no evidence of the post operative 
residuals which would also support a higher rating under the 
old criteria.  

Looking to the new criteria, the record shows that the 
veteran has reported having more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  This meets the new 
criteria for a 30 percent rating.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7 (1999).  There is no evidence of 
the post surgical residuals or near constant symptoms after 
surgery required for the next higher rating under the new 
criteria.  

Extraschedular Rating

The July 1995 statement of the case provided the veteran with 
the criteria for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for persistent tinnitus due to acoustic 
trauma is granted.  

A 10 percent rating for arthritis of the thoracic spine, with 
degenerative disc disease at multiple levels, is granted, 
subject to the law and regulations governing the payment of 
monetary awards.  

A 20 percent rating for arthritis of the lumbar spine with 
degenerative disc disease at multiple levels is granted, 
subject to the law and regulations governing the payment of 
monetary awards.  

A 30 percent rating for sinusitis is granted, subject to the 
law and regulations governing the payment of monetary awards.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

